Citation Nr: 1742259	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-13 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Harry J. Binder, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1977 to May 1980.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision from the RO in St. Petersburg, Florida. The Veteran had a hearing before the undersigned Veterans Law Judge in June 2017 in St. Petersburg, Florida. A transcript of the hearing is associated with this claims file.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration. 

In January 2013 the Veteran had a VA examination for a psychiatric disability, to include PTSD. The examiner reviewed the Veteran's military personnel file, service treatment records and interviewed the Veteran. The Veteran was diagnosed with polysubstance dependence. The examiner reported that the Veteran did not meet the criteria for PTSD.

A June 2014 VA Substance Abuse Treatment Program (SATP) note reports that the Veteran was discharged from a VA suboxine clinic treatment program. There are no additional VA treatment records in the claim's file after June 2014. 

A July 2017 private psychological evaluation was submitted by the Veteran. However, the private evaluation provides vague and conclusive statements, for example the private examiner diagnosed the Veteran with PTSD but does not discuss PTSD stressors. The private examiner reports that the Veteran has not used heroin for several years but does not mention other illicit substances previously used by the Veteran. 

Also, at his hearing before the undersigned Veterans Law Judge, the Veteran testified that currently he is being treated at Clermont Clinic in Clermont, Florida. Those medical records have not been obtained by VA. 

Based upon the foregoing, the Board must remand this claim for further development.

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional medical evidence, from VA or private medical facilities, that has come into existence since June 2014; including but not limited to private treatment records from Clermont Clinic, as identified by the Veteran.

2. After the above development has been undertaken and review of any evidence obtained is complete, undertake any additional development, to include the procurement of a VA examination and/or opinion, if deemed necessary. 

3. The AOJ shall then, readjudicate the claims on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



